DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21, 39, and 40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,176,516. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of U.S. Patent No. 11,176,516 recites: 
A computer-implemented system for processing a returned item, the system comprising:
a memory storing instructions; and 
at least one processor configured to execute the instructions to perform a process comprising: 
receiving information relating to a returned item; 
selecting, based on received information, a first terminal among a first group of terminals; 
causing the first terminal to generate and displayer a first user interface comprising an image representing the returned item and one or more first queries relating to a condition of the returned item, wherein the first terminal belongs to a first group of terminals; 
receiving, via the first user interface, a first response to the one or more first queries based on user input; 
determining, based on the first response, a first condition category of the returned item, wherein determining the first condition category comprises: 
obtaining, a trained machine-learning model for determining a return condition, the trained machine-learning model comprising an input layer, a hidden layer, and an output layer; 
inputting the first response into the input layer of the trained machine-learning model; and 
obtaining output from the output layer of the trained machine-learning model, the output comprising a first condition determined by the trained machine-learning model based on the first response; 
determining whether the first condition category is a predetermined resale condition category or a further-inspection condition category; 
in response to a determination that the first condition category is the first predetermined resale condition category, listing the returned item onto a web page or an application page for resale; 
in response to a determination that the first condition category is a further-inspection condition category; 
selecting, based on the determined first condition category of the returned item, a second terminal among a second group of terminals, the second group of terminals being different from the first group of terminals; 
transmitting the information relating to the returned item to the second terminal; and
causing the second terminal to generate and display a second user interface comprising one or more second queries, the one or more second queries being different from the one or more first queries.
The examiner respectfully notes the features noted above are obvious variants Claim(s) 21, 39, and 40 of the Instant Application, thus necessitating a nonstatutory double patenting rejection.
 Regarding 22-38, claims 22-38 depend from independent claim 21, respectively, and inherit the Double Patenting rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627